This is an original proceeding in mandamus in which an alternative writ has been issued, to which no response has been made.
The question presented here is settled by the principles announced in State of Florida, ex rel. L. S. Crump, et al., v. George J. Sullivan, as chairman and member of the board of county commissioners of Leon County, et al., decided at this term, 99 Fla. 1070, 128 So. R. 478.
Chapter 11319, Acts of 1925, a local law providing for the nomination of county commissioners by the electors of the county at large in Wakulla County, is the controlling statute upon the subject in Wakulla County, operating as an exception to the provisions of Section 362, Rev. Gen. Stats. 1920, Section 419, Comp. Gen. Laws 1927. The proviso appearing in the last sentence of Section 18 of Chapter 13761, Acts of 1929, has been held to be invalid in the case hereinabove cited.
No response having been made to the alternative writ herein, it is ordered that the peremptory writ do issue.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.